State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 7, 2014                    518169
________________________________

In the Matter of BRIAN
   CONGELOSI,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

DEPARTMENT OF CORRECTIONS AND
   COMMUNITY SUPERVISION et al.,
                    Respondents.
________________________________


Calendar Date:   June 9, 2014

Before:   Peters, P.J., Rose, Egan Jr., Lynch and Clark, JJ.

                             __________


     Brian Congelosi, Pine City, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Laura
Etlinger of counsel), for respondents.

                             __________


      Appeal from a judgment of the Supreme Court (Connolly, J.),
entered December 31, 2013 in Albany County which, in a combined
proceeding pursuant to CPLR article 78 and action for declaratory
judgment, among other things, granted respondents' motion for
summary judgment dismissing the petition/complaint.

      Petitioner was convicted of numerous offenses in 1996,
including two counts of murder in the second degree, and is
presently serving an aggregate prison sentence of 16 years to
life. His 2012 request for parole release was denied after a
hearing and, when he did not receive a timely response to his
administrative appeal, he commenced this combined CPLR article 78
proceeding and declaratory judgment action. Petitioner then
sought to amend the petition/complaint twice, first to include
material regarding his unsuccessful administrative appeal and
                              -2-                518169

then to challenge the denial of parole release following his
unsuccessful 2013 reappearance before the Board of Parole.
Respondents opposed both motions and moved for summary judgment
dismissing the petition/complaint. Supreme Court denied the
motions to amend and granted respondents' motion, prompting this
appeal by petitioner.

      We affirm. As an initial matter, Supreme Court did not
abuse its discretion in denying petitioner's motions to amend and
supplement his petition/complaint, given the lack of any
demonstrable merit to the proposed amendments (see CPLR 3025 [b];
Matter of Green v Bradt, 91 AD3d 1235, 1237 [2012], lv denied 19
NY3d 802 [2012]; Matter of Miller v Goord, 1 AD3d 647, 648
[2003]). Turning to respondents' motion for summary judgment,
Supreme Court properly determined that petitioner's challenge to
the 2012 Board decision had been rendered moot by the denial of
his subsequent request for parole release (see Matter of Ellison
v Evans, 100 AD3d 1159, 1160 [2012]). To the extent that any of
petitioner's arguments regarding the Board's compliance with a
2011 amendment to Executive Law § 259-c (4) were "meaningfully
separable" from that challenge (id.), Supreme Court properly
determined that they lacked merit (see Matter of Partee v Evans,
117 AD3d 1258, 1259 [2014]; Matter of Montane v Evans, 116 AD3d
197, 200-203 [2014], lv granted 23 NY3d 903 [2014]).

     Peters, P.J., Rose, Egan Jr., Lynch and Clark, JJ., concur.
                        -3-                  518169

ORDERED that the judgment is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court